COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                             ORDER ON MOTION FOR REHEARING

Appellate case name:     Michael Ratliff v. The State of Texas

Appellate case number:   01-20-00337-CR

Trial court case number: 1522186

Trial court:             179th District Court of Harris County

       Appellant’s motion for rehearing is DENIED.

Judge’s signature: ____/s/ Gordon Goodman_________
                                Acting for the Court

Panel consists of Justices Goodman, Landau, and Countiss

Date: ___April 14, 2022______